Exhibit 10.40
FIFTH AMENDMENT AGREEMENT
This Fifth Amendment Agreement dated as of August 28, 2008 (“Fifth Amendment”)
is entered into with reference to the Revolving Loan Agreement dated as of
November 22, 2005, as amended (the “Loan Agreement”), among KB HOME, a Delaware
corporation (“Borrower”), the Banks party thereto, and Bank of America, N.A., as
Administrative Agent. Borrower and the Administrative Agent, acting on behalf of
the Required Banks under the Loan Agreement, agree to amend the Loan Agreement
as follows:

1.   Definitions. Capitalized terms used but not defined herein have the
meanings set forth in the Loan Agreement.

2.   Amendments to Section 1.1 — Defined Terms.

  (a)   The definition of “Applicable Rates” set forth in Section 1.1 of the
Loan Agreement shall be amended to read in its entirety as follows:        
“Applicable Rates” means, as of any date of determination, the following
percentages per annum, based upon the Applicable Pricing Level on that date:

                          Applicable Letter of     Applicable   Applicable  
Credit Fee Applicable   Base Rate   Commitment   Applicable Eurodollar Pricing
Level   Spread   Fee Rate   Rate Spread I   0.000%   0.350%   1.375% II   0.000%
  0.375%   1.500% III   0.000%   0.400%   1.750% IV   0.000%   0.425%   2.000% V
  0.000%   0.450%   2.250%

  (b)   The definition of “Borrowing Base Certificate” set forth in Section 1.1
of the Loan Agreement shall be amended by revising the form of Borrowing Base
Certificate contained in Exhibit B of the Loan Agreement to read in its entirety
as set forth in Annex I hereto.     (c)   The definition of “Commitment” set
forth in Section 1.1 of the Loan Agreement shall be amended to read in its
entirety as follows:

“Commitment” means, subject to Sections 2.6, 2.7 and 2.9, $800,000,000. The Pro
Rata Shares of the Banks with respect to the Commitment are set forth in
Schedule 1.1.

  (d)   The definition of “Compliance Certificate” set forth in Section 1.1 of
the Loan Agreement shall be amended by revising the form of Compliance
Certificate contained in Exhibit C of the Loan Agreement to read in its entirety
as set forth in Annex II hereto.

-1-



--------------------------------------------------------------------------------



 



  (e)   The definition of “Consolidated Interest Coverage Ratio” set forth in
Section 1.1 of the Loan Agreement shall be amended to read in its entirety as
follows:

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Adjusted EBITDA for the 12 month period ending on
such date to (b) Consolidated Interest Expense for the 12 month period ending on
such date.

  (f)   The definition of “Consolidated Interest Expense” set forth in
Section 1.1 of the Loan Agreement shall be amended to read in its entirety as
follows:

“Consolidated Interest Expense” means, for any period, the aggregate amount of
interest, fees, charges and related expenses (but excluding (i) premiums and
non-cash amounts arising as a result of prepayment or extinguishment of
Indebtedness, (ii) Non-Cash Convertible Debt Interest Expenses and
(iii) accretion of original issue discount on long-term debt) paid or payable to
a lender by Borrower and its Consolidated Subsidiaries on a consolidated basis
in connection with borrowed money (including any capitalized interest) and the
interest portion of any capitalized lease payments less interest income of
Borrower and its Consolidated Subsidiaries on a consolidated basis.

  (g)   The definition of “Consolidated Leverage Ratio” set forth in Section 1.1
of the Loan Agreement shall be amended to read in its entirety as follows:

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Indebtedness on that date to (b) the sum of
(i) Consolidated Tangible Net Worth plus (ii) the cumulative net amount of all
Deferred Tax Valuation Allowances (not to exceed $721,753,000 in the aggregate),
each as of that date determined in accordance with Generally Accepted Accounting
Principles consistently applied; provided, however, that for purposes of
determining the Applicable Pricing Level, “Consolidated Leverage Ratio” means,
as of any date of determination, the ratio of (a) Consolidated Total
Indebtedness on that date to (b) Consolidated Tangible Net Worth on that date.

  (h)   The definition of “Consolidated Total Indebtedness” set forth in
Section 1.1 of the Loan Agreement shall be amended to read in its entirety as
follows:

“Consolidated Total Indebtedness” means, as of any date of determination, all
Indebtedness and Contingent Guaranty Obligations of Borrower and its
Consolidated Subsidiaries on a consolidated basis on that date (without
duplication for any guaranty by Borrower of a Consolidated Subsidiary’s
Indebtedness or any guaranty by a Consolidated Subsidiary of either Borrower’s
or another Consolidated Subsidiary’s Indebtedness or otherwise) minus (a) all
Indebtedness and Contingent Guaranty Obligations of Financial Subsidiaries on a
consolidated basis (but only to the extent that such Financial Subsidiaries are
also Consolidated Subsidiaries and there is no recourse to Borrower or any other
Consolidated Subsidiary) on that date minus (b) all Indebtedness and Contingent
Guaranty Obligations of Foreign Subsidiaries of the Borrower on a consolidated
basis (but only to the extent that such Foreign Subsidiaries of the Borrower are
also Consolidated Subsidiaries and there is no recourse to Borrower or any other
Consolidated Subsidiary or any of their respective Property) on that date
minus (c) the greater of (X) the amount, if any, by which Cash and Cash
Equivalents of Borrower and its Consolidated Subsidiaries (other than the

-2-



--------------------------------------------------------------------------------



 



Financial Subsidiaries and Foreign Subsidiaries) on a consolidated basis on that
date exceed the sum of (i) Total Outstandings (excluding the aggregate undrawn
face amount of outstanding Letters of Credit) and (ii) $15,000,000 and (Y) the
amount, if any, by which all Cash and Cash Equivalents of Borrower and its
Consolidated Subsidiaries (other than the Financial Subsidiaries and Foreign
Subsidiaries) on a consolidated basis on that date other than Unrestricted Cash
exceed $15,000,000.

  (i)   The definition of “Pro Rata Share” set forth in Section 1.1 of the Loan
Agreement shall be amended by revising Schedule 1.1 of the Loan Agreement to
read in its entirety as set forth in Annex III hereto.     (j)   The definition
of “ Shareholders’ Equity” set forth in Section 1.1 of the Loan Agreement shall
be amended to read in its entirety as follows:

“Shareholders’ Equity” means, as of any date of determination, shareholders’
equity (including preferred stock) as of that date determined in accordance with
Generally Accepted Accounting Principles consistently applied; provided that
there shall be excluded from Shareholders’ Equity any amount attributable to
capital stock (including preferred stock) that is, directly or indirectly,
required to be redeemed or repurchased by the issuer thereof prior to the date
which is one year after the Maturity Date or upon the occurrence of specified
events or at the election of the holder thereof.

  (k)   The definition of “Unrestricted Cash” set forth in Section 1.1 of the
Loan Agreement shall be amended to read in its entirety as follows:

“Unrestricted Cash” means, as of any date of determination, the Cash and Cash
Equivalents of Borrower and its Borrowing Base Subsidiaries to the extent that
such Cash and Cash Equivalents are free and clear of all Liens and Rights of
Others and are not subject to any restriction (including the restrictions on the
Reserve Account set forth in Section 6.11) pursuant to any Contractual
Obligations.

  (l)   Section 1.1 of the Loan Agreement shall be amended by adding the new
definitions below in their appropriate alphabetical positions:

“Applicable Reserve Account Multiplier” means: (i) four (4), for the period
beginning on the date of this Fifth Amendment and continuing until the day the
Compliance Certificate for the Fiscal Quarter ending November 30, 2009 is
delivered by Borrower; (ii) three (3), for the period beginning on the first day
after the Compliance Certificate for the Fiscal Quarter ending November 30, 2009
is delivered by Borrower and continuing until the day the Compliance Certificate
for the Fiscal Quarter ending February 28, 2010 is delivered by Borrower;
(iii) two (2), for the period beginning on the first day after the Compliance
Certificate for the Fiscal Quarter ending February 28, 2010 is delivered by
Borrower and continuing until the day the Compliance Certificate for the Fiscal
Quarter ending May 31, 2010 is delivered by Borrower; and (iv) one (1), for the
period beginning on the first day after the Compliance

-3-



--------------------------------------------------------------------------------



 



Certificate for the Fiscal Quarter ending May 31, 2010 is delivered by Borrower
and continuing until the Maturity Date.
“Deferred Tax Valuation Allowance” means the valuation allowance applied to
deferred tax assets resulting from the application of FASB Statement No. 109,
Accounting for Income Taxes, or otherwise required in accordance with Generally
Accepted Accounting Principles consistently applied.
“Fifth Amendment” means the Fifth Amendment Agreement dated as of August 28,
2008, which amends this Agreement.
“Minimum Reserve Amount” has the meaning set forth in Section 6.11.
“Non-Cash Convertible Debt Interest Expenses” means non-cash interest expense
applied to convertible debt instruments resulting from the application of FASB
Staff Position APB 14-1, Accounting for Convertible Debt Instruments That May Be
Settled in Cash upon Conversion (Including Partial Cash Settlement), or
otherwise required in accordance with Generally Accepted Accounting Principles
consistently applied.
“Reserve Account” has the meaning set forth in Section 6.11.
“Third Amendment” means the Third Amendment Agreement dated as of August 17,
2007, which amends this Agreement.

3.   Amendment to Section 2.4 — Reduction of Swing Line. Section 2.4(a) of the
Loan Agreement shall be amended to read in its entirety as follows:

  (a)   Subject to the terms and conditions set forth herein, the Swing Line
Bank agrees, in reliance upon the agreements of the other Banks set forth in
this Section 2.4, to make Swing Line Loans to Borrower from time to time from
the Closing Date through the Business Day immediately preceding the Maturity
Date in such amounts as Borrower may request, provided that (i) giving effect to
such Swing Line Loan, the Swing Line Outstandings do not exceed $60,000,000,
(ii) the conditions to an Advance specified in Article VIII have been satisfied
(other than delivery of a Loan Notice), (iii) without the consent of all of the
Banks, no Swing Line Loan may be made during the continuation of an Event of
Default, (iv) the Swing Line Bank has not given at least 24 hours prior notice
to Borrower that availability under the Swing Line is suspended or terminated,
(v) after giving effect to such Swing Line Loan, the Total Outstandings shall
not exceed the Commitment and (vi) in no event shall the Swing Line Bank be
obligated to make a Swing Line Loan to Borrower if, after giving effect to such
Swing Line Loan, the provisions of Section 6.17 would be violated. Borrower may
borrow, repay and reborrow under this Section 2.4. Unless notified to the
contrary by the Swing Line Bank, borrowings under the Swing Line shall be made
in amounts which are integral multiples of $100,000.

-4-



--------------------------------------------------------------------------------



 



      Unless notified to the contrary by the Swing Line Bank, each repayment of
a Swing Line Loan shall be in an amount which is an integral multiple of
$100,000. A Swing Line Loan may, at any time and from time to time, voluntarily
be prepaid at the election of Borrower in whole or in part without premium or
penalty. Each Swing Line Loan shall be made pursuant to Borrower’s irrevocable
Swing Line Loan Notice to the Administrative Agent at the Administrative Agent’s
Office not later than 4:00 p.m. Los Angeles time on the day the requested Swing
Line Loan is to be made. Each telephonic Swing Line Loan Notice by the Borrower
pursuant to this Section 2.4(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Official of the Borrower.

4.   Amendment to Section 2.5 — Reduction of Letter of Credit Commitment.
Section 2.5(a) of the Loan Agreement shall be amended to read in its entirety as
follows:

  (a)   Letter of Credit Commitment. Subject to the terms and conditions of this
Agreement (including Section 8.3), Borrower may request from time to time during
the period from the Closing Date through the day 30 days prior to the Maturity
Date (unless the Issuing Bank otherwise agrees to a later date prior to the
Maturity Date) that the Issuing Bank, in reliance upon the agreements of the
other Banks set forth in this Section 2.5, issue Letters of Credit for the
account of Borrower, and the Issuing Bank agrees to issue for the account of
Borrower one or more Letters of Credit and to amend Letters of Credit previously
issued by it in accordance with Section 2.5(b), provided that (i) Borrower shall
not request that the Issuing Bank issue any Letter of Credit if, after giving
effect to such issuance, the Total Outstandings exceeds the Commitment,
(ii) Borrower shall not request that the Issuing Bank issue any Letter of Credit
if, after giving effect to such issuance, Borrower would not be in compliance
with Section 6.17, (iii) Borrower shall not request that the Issuing Bank issue
any Letter of Credit having an expiration date that is beyond 364 days from the
Maturity Date and (iv) the Borrower shall not request that the Issuing Bank
issue any Letter of Credit if, after giving effect to such issuance, the Letter
of Credit Usage would exceed $600,000,000 or any limit established by Law after
the Closing Date on the Issuing Bank’s ability to issue the requested Letter of
Credit at any time. Notwithstanding the foregoing, the Issuing Bank shall not
issue any Letter of Credit if, (A) on or prior to the Business Day immediately
preceding the issuance thereof any Bank has notified the Issuing Bank in writing
that the conditions set forth in Section 8.3 have not been satisfied with
respect to the issuance of such Letter of Credit, (B) the expiry date of such
requested Letter of Credit would occur after 364 days from the Maturity Date,
unless all of the Banks have approved such expiry date, or

-5-



--------------------------------------------------------------------------------



 



      (C) after issuing such Letter of Credit the provisions of Section 6.17
would be violated. The Issuing Bank shall not be obligated to issue any Letter
of Credit if, (x) any order, judgment or decree of any Governmental Agency or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Law applicable to the Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Agency with jurisdiction over the Issuing Bank shall prohibit, or
request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank in good faith deems material to it,
(y) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank applicable to the customers of the Issuing Bank generally, or
(z) a default of any Bank’s obligations to fund under Section 2.5(c) exists or
any Bank is at such time a Defaulting Bank hereunder, unless the Issuing Bank
has entered into satisfactory arrangements with the Borrower or such Bank to
eliminate the Issuing Bank’s risk with respect to such Bank.

5.   Amendment to Section 2.6 — Reduction of Commitment. Section 2.6 of the Loan
Agreement shall be amended to read in its entirety as follows:

  2.6   Reduction of Commitment.

  (a)   Borrower shall have the right, at any time and from time to time,
without penalty or charge, upon at least 5 Business Days prior written notice
voluntarily to reduce or terminate permanently and irrevocably, in aggregate
principal amounts in an integral multiple of $1,000,000 but not less than
$5,000,000 (unless all of the unused Commitment is being terminated), all or a
portion of the unused Commitment. Borrower shall pay to the Administrative Agent
(for the account of each Bank, pro rata according to that Bank’s Pro Rata Share)
on the date of such termination all unpaid commitment fees which have accrued to
such date in respect of the terminated portion of the Commitment.     (b)   If,
at the end of any Fiscal Quarter, Consolidated Tangible Net Worth is less than
or equal to $800,000,000 but greater than $500,000,000, then the Commitment
shall be automatically and permanently reduced to $650,000,000 as of the date
when the Compliance Certificate for such Fiscal Quarter is required to be
delivered pursuant to Section 7.2.

-6-



--------------------------------------------------------------------------------



 



  (c)   If, at the end of any Fiscal Quarter, Consolidated Tangible Net Worth is
less than or equal to $500,000,000, then the Commitment shall be automatically
and permanently reduced to $500,000,000 as of the date when the Compliance
Certificate for such Fiscal Quarter is required to be delivered pursuant to
Section 7.2.     (d)   Upon any reduction of the Commitment pursuant to this
Section 2.6, the Pro Rata Share of the Commitment of each Bank shall be reduced
by such Bank’s Pro Rata Share of such reduction amount. All interests and fees
accrued until the effective date of any reduction of the Commitment shall be
paid on the effective date of such reduction for such reduction amount.

6.   Amendment to Section 2.8 — Borrowing Base. Section 2.8(b)(v) of the Loan
Agreement shall be amended to read in its entirety as follows:

  (v)   Unrestricted Cash. 100% of the amount (but only if such amount is a
positive number) equal to (x) Unrestricted Cash minus (y) the sum of (I) Total
Outstandings (excluding the aggregate undrawn face amount of outstanding Letters
of Credit) and (II) $15,000,000;

7.   Amendment to Section 6.1 — Payment or Prepayment of Subordinated
Obligations. Section 6.1 of the Loan Agreement shall be amended to read in its
entirety as follows:

  6.1   Payment or Prepayment of Subordinated Obligations.

  (a)   Make any payment with respect to any Subordinated Obligation in
violation of the provisions in the instruments governing such Subordinated
Obligation;     (b)   At all times the Consolidated Interest Coverage Ratio is
greater than or equal to 2:00 to 1:00, if a Default or Event of Default then
exists or would result therefrom, (i) make an optional or unscheduled payment or
prepayment of any principal (including an optional or unscheduled sinking fund
payment), interest or any other amount with respect to any Subordinated
Obligation, or (ii) make a purchase or redemption of any Subordinated
Obligation; or     (c)   At all times the Consolidated Interest Coverage Ratio
is less than 2:00 to 1:00, (i) make an optional or unscheduled payment or
prepayment of any principal (including an optional or unscheduled sinking fund
payment), interest or any other amount with respect to any Subordinated
Obligation, or (ii) make a purchase or redemption of any Subordinated
Obligation; provided, however, that the restrictions set forth in this clause
(c) shall not apply if all of the following conditions are met:

-7-



--------------------------------------------------------------------------------



 



  (A)   Unrestricted Cash (calculated on a pro forma basis after giving effect
to such payment, prepayment, purchase or redemption) equals or exceeds the
Commitment;     (B)   Total Outstandings (excluding the aggregate undrawn face
amount of outstanding Letters of Credit) are zero; and     (C)   no Default or
Event of Default then exists or would result therefrom.

8.   Amendment to Section 6.9 — Consolidated Tangible Net Worth Covenant.
Section 6.9 of the Loan Agreement shall be amended to read in its entirety as
follows:

  6.9   Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth
to be, at the end of any Fiscal Quarter, less than an amount equal to
(a) $1,000,000,000, plus (b) an amount equal to 50% of aggregate of the
cumulative Consolidated Net Income (excluding the effect of any decrease in any
Deferred Tax Valuation Allowance) for each Fiscal Quarter contained in the
fiscal period commencing on June 1, 2008 and ending as of the last day of such
Fiscal Quarter (provided that there shall be no reduction hereunder in the event
of a consolidated net loss in any such Fiscal Quarter), plus (c) an amount equal
to 50% of the cumulative net proceeds received by Borrower from the issuance of
its capital stock subsequent to May 31, 2008, minus (d) the cumulative net
amount of all Deferred Tax Valuation Allowances (not to exceed $721,753,000 in
the aggregate), as of the date of determination.

9.   Amendment to Section 6.10 — Consolidated Leverage Ratio. Section 6.10 of
the Loan Agreement shall be amended to read in its entirety as follows:

  6.10   Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio to
be, at the end of any Fiscal Quarter, greater than:

  (a)   2.00 to 1.00 (if the Consolidated Interest Coverage Ratio at the end of
that Fiscal Quarter is greater than or equal to 1.50 to 1.00);     (b)   1.25 to
1.00 (if the Consolidated Interest Coverage Ratio at the end of that Fiscal
Quarter is less than 1.50 to 1.00 but greater than or equal to 1.00 to 1.00); or
    (c)   1.00 to 1.00 (if the Consolidated Interest Coverage Ratio at the end
of that Fiscal Quarter is less than 1.00 to 1.00).

10.   Amendment to Section 6.11 — Consolidated Interest Coverage Ratio.
Section 6.11 of the Loan Agreement shall be amended to read in its entirety as
follows:

  6.11   Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio to be, at the end of any Fiscal Quarter, less than 1.00 to 1.00.

-8-



--------------------------------------------------------------------------------



 



      Notwithstanding any other provisions of this Agreement, any failure to
comply with this Section 6.11 shall not constitute a Default or Event of
Default, if, concurrently with the delivery of financial statements pursuant to
Section 7.1(a) and (b) and the related Compliance Certificate pursuant to
Section 7.2, Borrower establishes an interest-bearing interest reserve account
with Administrative Agent (the “Reserve Account”) and maintains (from the
Business Day immediately following the delivery of such Compliance Certificate
for so long as required by this Section 6.11) in the Reserve Account immediately
available funds in an amount (the “Minimum Reserve Amount”) at least equal to
the Consolidated Interest Expense for the then most recently completed Fiscal
Quarter, as set forth on the Compliance Certificate for such Fiscal Quarter or
Fiscal Year delivered pursuant to Section 7.2, multiplied by the Applicable
Reserve Account Multiplier.         If a Compliance Certificate is not delivered
on or prior to the date required by Section 7.2, immediately available funds in
an amount equal to 10% of the then-effective Minimum Reserve Amount (if any)
shall be additionally deposited into the Reserve Account within 3 Business Days
immediately following the date upon which such Compliance Certificate was due
under Section 7.2. If, as a result of any restatement of or other adjustment to
the financial statements of Borrower or a calculation error, Borrower or
Administrative Agent determines that (i) the Consolidated Interest Expense as
calculated by Borrower as of any applicable date has changed and (ii) a
recalculation of the Consolidated Interest Expense results in an increase in the
Minimum Reserve Amount, immediately available funds in an amount equal to such
increase shall be additionally deposited into the Reserve Account within 3
Business Days immediately following the date of such determination by Borrower
or Administrative Agent.         Borrower may withdraw all amounts deposited in
the Reserve Account on the first Business Day following receipt by the
Administrative Agent of a Compliance Certificate delivered pursuant to
Section 7.2 with respect to a Fiscal Quarter showing that the Consolidated
Interest Coverage Ratio for such Fiscal Quarter is greater than or equal to 1.00
to 1.00, provided that no Default or Event of Default has then occurred and is
continuing. Borrower may withdraw any amounts from the Reserve Account that
exceed the Minimum Reserve Amount for the then most recently completed Fiscal
Quarter, as shown in the Compliance Certificate for such Fiscal Quarter or
Fiscal Year delivered pursuant to Section 7.2, provided that no Default or Event
of Default has then occurred and is continuing (and Borrower delivers a
certificate of a Senior Officer to this effect if such withdrawal is made on a
day other than the first Business Day following receipt by the Administrative
Agent of the applicable Compliance Certificate).

-9-



--------------------------------------------------------------------------------



 



11.   Amendment to Section 6.12. Section 6.12 of the Loan Agreement shall be
amended to read in its entirety as follows:

  6.12   Distributions.

  (a)   Make any Distribution if a Default or an Event of Default then exists or
if an Event of Default or Default would result therefrom; or     (b)   At all
times the Consolidated Interest Coverage Ratio is less than 2:00 to 1:00,
(i) retire, redeem, purchase or otherwise acquire for value (other than for
capital stock of the same type of the Borrower or any of its Consolidated
Subsidiaries) any shares of capital stock or any warrant or right to acquire
shares of capital stock or any other equity security issued by the Borrower or
any of its Consolidated Subsidiaries; or (ii) make any Investment in any holder
of 5% or more of the capital stock (or other equity securities) of the Borrower
or any of its Consolidated Subsidiaries, if a purpose of such Investment is to
avoid the restrictions set forth in subclause (i) above; provided, however, that
the restrictions set forth in this Section 6.12(b) shall not apply if all of the
following conditions are met:

  (1)   Unrestricted Cash (calculated on a pro forma basis after giving effect
to such retirement, redemption, purchase, acquisition or Investment) equals or
exceeds the Commitment;     (2)   Total Outstandings (excluding the aggregate
undrawn face amount of outstanding Letters of Credit) are zero; and     (3)   no
Default or Event of Default then exists or would result therefrom.

      Notwithstanding the other provisions of this Section 6.12, Section 6.12
does not prohibit:

  (A)   repurchases or exchanges of capital stock, warrants or rights to acquire
shares of capital stock or other equity securities from or with employees of
Borrower and its Subsidiaries in connection with Borrower’s equity incentive
plans or other employee benefit plans or agreements for tax withholding
obligations, or in connection with cashless exercises of options, warrants or
other rights to acquire or in lieu of fractional shares; provided that the total
cash and non-cash consideration paid by or on behalf of the Borrower and its
Subsidiaries for all such repurchases and exchanges from or with employees does
not exceed in the aggregate $5,000,000 in any Fiscal Year;

-10-



--------------------------------------------------------------------------------



 



  (B)   the purchase of call options or call spreads by Borrower or its
Subsidiaries in connection with any convertible securities offering of
Subordinated Obligations by Borrower, together with the repurchase of shares of
capital stock or settlement for cash (in whole or in part) as may be required by
the terms of such options or spreads; or     (C)   a Distribution made to
Borrower or to a Guarantor Subsidiary.

12.   Amendment to Section 6.16. Section 6.16 of the Loan Agreement shall be
amended to read in its entirety as follows:

  6.16   Investment in Subsidiaries and Joint Ventures. Permit, as of the last
day of any Fiscal Quarter, Borrower’s equity interest, computed in accordance
with Generally Accepted Accounting Principles consistently applied, in all
Subsidiaries of Borrower (other than Guarantor Subsidiaries), Financial
Subsidiaries, Foreign Subsidiaries, all Joint Ventures and all other entities
with financial statements not consolidated with those of Borrower under
Generally Accepted Accounting Principles consistently applied to exceed 35% of
the result of (a) Consolidated Tangible Net Worth plus (b) the cumulative net
amount of all Deferred Tax Valuation Allowances (not to exceed $721,753,000 in
the aggregate), each as of such date determined in accordance with Generally
Accepted Accounting Principles consistently applied.

13.   Amendment to Section 9.1(g). Section 9.1(g) of the Loan Agreement shall be
amended to read in its entirety as follows:

  (g)   Borrower or any of its Significant Subsidiaries which is also a
Consolidated Subsidiary (i) fails to pay the principal, or any principal
installment, of any present or future Indebtedness (other than Non-Recourse
Indebtedness), or any guaranty of present or future Indebtedness (other than
Non-Recourse Indebtedness) on its part to be paid, when due (or within any
stated grace period), whether at the stated maturity, upon acceleration, by
reason of required prepayment or otherwise in excess of $50,000,000 in the
aggregate or (ii) fails to perform or observe any other material term, covenant,
or agreement on its part to be performed or observed, or suffers to exist any
condition, in connection with any present or future Indebtedness (other than
Non-Recourse Indebtedness), or any guaranty of present or future Indebtedness
(other than Non-Recourse Indebtedness), in excess of $50,000,000 in the
aggregate, if as a result of such failure or such condition any holder or
holders thereof (or an agent or trustee on its or their behalf) has the right to
declare it due before the date on which it otherwise would become due or has the
right to cause a demand such that such Indebtedness be repurchased, prepaid,
defeased or redeemed; or

-11-



--------------------------------------------------------------------------------



 



14.   Consent Fee. Borrower agrees to pay to the Administrative Agent, for the
account of each “Consenting Bank” (as defined in Annex IV hereto), a fee equal
to the “Consent Percentage” (as defined in Annex IV hereto) of the Pro Rata
Share of the Commitment (as modified by the amendment in Section 2 above) held
by such Consenting Bank (the “Consent Fee”). The Consent Fee shall be payable to
the Consenting Banks only if Consenting Banks constitute Required Banks and
shall be paid by Borrower promptly after receipt of consents from Required Banks
and after the “Consent Deadline” (as defined in Annex IV hereto). Upon payment
by Borrower, the Consent Fee received by each Consenting Bank shall be fully
earned and nonrefundable.

15.   Conditions Precedent. The effectiveness of this Fifth Amendment is
conditioned upon the receipt by the Administrative Agent of:

  (a)   this Fifth Amendment, duly executed and delivered by Borrower;     (b)  
the attached Consent of Guarantors, duly executed and delivered by each
Guarantor Subsidiary;     (c)   written consents to the execution, delivery and
performance hereof from the Required Banks under the Loan Agreement;     (d)  
the Consent Fee from the Borrower in the amount payable to each Consenting Bank;
and     (e)   such other fees and expenses in such amounts and at such times as
heretofore set forth in a letter agreement between Borrower, the Administrative
Agent and BAS and as otherwise required under the Loan Agreement.

16.   Representations and Warranties. Borrower represents and warrants to the
Administrative Agent and the Banks that:

  (a)   No Default or Event of Default has occurred and remains continuing and
that each of the representations and warranties of Borrower (other than the
representations and warranties contained in Sections 4.4(a), 4.6, 4.9, 4.18 and
4.19 of the Loan Agreement) contained in Article IV of the Loan Agreement (each
as updated from time to time in accordance with the terms of the Loan Agreement,
and except that the financial statements referred to in Section 4.7(a) of the
Loan Agreement shall be deemed to refer to the most recent financial statements
delivered pursuant to Section 7.1(a) of the Loan Agreement and the Borrowing
Base Certificate referred to in Section 4.7(b) of the Loan Agreement shall be
deemed to refer to the most recent Borrowing Base Certificate delivered pursuant
to Section 2.8 of the Loan Agreement) is true and correct in all material
respects as of the date hereof (other than those which relate by their terms
solely to another date).     (b)   As of the date hereof, the assumptions upon
which the projections delivered to the Administrative Agent on August 4, 2008
are based are believed by management of Borrower to be reasonable and consistent
with other assumptions and facts known to Borrower as of the date hereof.
Nothing in this Section 16(b) shall be construed as a representation or warranty
as of any date other than the date hereof or that any of such projections will
in fact be achieved by Borrower.     (c)   As of the date hereof, without
expanding the scope of the representations and warranties set forth in
Section 16(b), the information (or the most recent version thereof in the case

-12-



--------------------------------------------------------------------------------



 



    of updated information) provided by Borrower to the Banks in connection with
this Fifth Amendment, taken as a whole, has not contained any untrue statement
of a material fact and has not omitted a material fact necessary to make the
statements contained therein, taken as a whole, not misleading under the
totality of the circumstances existing at the date such information was provided
and in the context in which it was provided.

17.   RELEASE. BORROWER AND EACH GUARANTOR SUBSIDIARY HEREBY ACKNOWLEDGE THAT
THE OBLIGATIONS UNDER THE LOAN AGREEMENT AND EACH LOAN DOCUMENT EXECUTED IN
CONNECTION THEREWITH ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF
RESCISSION, SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR
DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR
ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE OBLIGATIONS UNDER THE
LOAN AGREEMENT AND EACH LOAN DOCUMENT EXECUTED IN CONNECTION THEREWITH OR TO
SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM ANY PARTY TO THE
LOAN AGREEMENT OR OTHER LOAN DOCUMENTS. BORROWER AND EACH GUARANTOR SUBSIDIARY
HEREBY VOLUNTARILY AND KNOWINGLY RELEASE AND FOREVER DISCHARGE EACH AGENT PARTY,
EACH AGENT-RELATED PERSON, EACH ISSUING BANK, EACH BANK AND ITS PREDECESSORS,
AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL, AGENTS, ATTORNEYS-IN-FACT,
SUCCESSORS, AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS FIFTH
AMENDMENT IS EXECUTED, WHICH BORROWER OR ANY GUARANTOR SUBSIDIARY MAY NOW OR
HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER
ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, WHICH ARISE FROM ANY OF THE “LOANS”, “LETTERS OF CREDIT” OR OTHERWISE
IN CONNECTION WITH THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT INCLUDING,
WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING
OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE
EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT OR OTHER LOAN
DOCUMENTS, AND OUT OF OR IN CONNECTION WITH OR BY REASON OF THE LOAN AGREEMENT
AND EACH LOAN DOCUMENT EXECUTED IN CONNECTION THEREWITH, INCLUDING NEGOTIATION
FOR AND EXECUTION OF THIS FIFTH AMENDMENT.

18.   Waiver of California Civil Code Section 1542. Borrower and each Guarantor
Subsidiary hereby expressly waive the provisions of Section 1542 of the Civil
Code of California, which provides as follows:

      A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.

-13-



--------------------------------------------------------------------------------



 



19.   Third Amendment. Sections 2 and 7 of the Third Amendment Agreement to the
Loan Agreement, dated as of August 17, 2007, are of no further force and effect.

20.   Counterparts. This Fifth Amendment may be executed in counterparts in
accordance with Section 11.7 of the Loan Agreement.

21.   Expenses. The Borrower confirms its obligation, pursuant to Section 11.3
of the Loan Agreement, to pay the reasonable actual out-of-pocket costs and
expenses of the Administrative Agent and BAS incurred in connection with this
Fifth Amendment.

22.   Confirmation. In all other respects, the terms of the Loan Agreement and
the other Loan Documents are hereby confirmed.

[signatures continued on following page]

-14-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed as of the date first written above.

            KB HOME, a Delaware corporation
      By:   /s/ Kelly Masuda       Its: Senior Vice President, Treasurer       
        BANK OF AMERICA, N.A., as Administrative Agent and as a Bank
    By:   /s/ Theodore M. Becchetti       Its: Vice President             

